Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-3, 7-8 and 19-21 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020, has been entered.
Applicants’ arguments filed on 11/05/2020, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments filed on 11/05/2020, have been fully considered. Applicants have amended claim 1. Therefore, claims 1-3, 7-8 and 19-21 are subject of the Office action below.
Claim Rejections - 35 USC § 112-2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2-3, 7-8 and 19-21 depend from claim 1 and are therefore, also rejected 
As per MPEP 2173.02, “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).”
If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).
Claim 1 recites the limitation of a human with severe acute lung injury (SALI), however, one of the ordinary skill in the art cannot reasonably determine the meets and bounds of this limitation because it is not an accepted medical diagnosis, nor is it reasonably defined in the specification. 
Luhr et al (hereinafter, “Luhr”, Acta Anaethesiologica Scandinavia, 1997, 41, 1238-1246), states that acute respiratory distress syndrome (ARDS), is the severe form of acute lung injury (i.e., SALI). Patients are classified as having: i) ARDS if PaO2/FiO2<200 mmHg; and ii) ALI if PaO2/FiO2<300 mmHg. Please see page 1238, 1st ¶ on right column. Luhr relates to patients with ARDS (see title of the article and abstract), and discloses ARDS patients having average PaO2/FiO2 of 85±33 mm Hg (52-118 mm Hg). Please see abstract and Table 3.
Furthermore, there appears to be a lack of universal consensus regarding the definition of ARDS. For example, Villar (Intensive Care Med., 1999, 25, 930-935, cited in the previous Office action), states that despite intensive research, there are no universally accepted clinical definitions for ARDS (see abstract). According to the American-European Consensus definition, 2/FiO2≤200 mmHg regardless of the level of positive end-expiratory pressure (PEEP), however, patients are classified as having ARDS if PaO2/FiO2≤150 mmHg with PEEP≥5 cmH2O. Since PEEP in the American-European Consensus criteria is not mandatory, that definition does not reflect the true severity of lung damage and outcome. Please see abstract. Similar to Luhr (see discussions above), Villar also discloses ARDS the severe form of ALI (i.e., SALI). Please see page 931, 2nd ¶ on right column.  
There is also the Consensus Conference criteria for ARDS at high altitudes in Western China, in which different PaO2/FiO2 values are used to classify patients as having ARDS based on different elevations. For example at an elevation of: i) ≥1,500<2,000 m, patients are classified as having ARDS if PaO2/FiO2≤180 mmHg; and ii) ≥2,500<3,650 m, patients are classified as having ARDS if PaO2/FiO2≤100 mmHg. Please see Zhang (Intensive Care Med., 2001, 27, 1539-1546), at abstract, pages 1539-1544 and Table 1, cited in the previous Office action).
The term “SALI”, is only mentioned once in the specification (see ¶ 0069), in the form of a one sentence statement as, “Severe ALI can lead to acute respiratory syndrome (ARDS)”. However, a review of the specification and claims as originally filed, fails to reveal any defined system laid out for a meaningful definition of SALI, in which a person of the ordinary skill in the art can reasonably determine a human with SALI. The artisan of the ordinary skill cannot tell from the specification, a human who is with SALI from someone who is not with SALI. Accordingly, without a defined system laid out in the specification, the skilled artisan cannot reasonably determine a human with SALI.
Similar to Luhr (see discussions above), Ragaller (J. Emergencies, Trauma, and Shock, 2010, 3(1), 43-51, cited in the previous Office action), discloses that ALI is deemed to exist when measured: a) pulmonary wedge pressure (PWP) is 18 mmHg or less; and b) PaO2/FiO2 must be 300 mmHg or less (see page 2).
 Accordingly, for the purpose of examination, independent claim 1 is being interpreted as a method of treating a human with ALI.
Claim 2 recites the limitation of “said acute lung injury” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 depends from claim 2 and is therefore, also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth set forth above.
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.
Claim Rejections - 35 USC § 112-1st Paragraph, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-8 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre- Claims 2-3, 7-8 and 19-21 depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the reasons set forth below.
Applicants’ Response filed on 11/05/2020, has introduced new matter. Applicants have amended claim 1 to newly recite the limitations of: i) PCWP<18 mmHg (2.4 kPa); and ii) PaO2/FiO2<300 mmHg (40 kPa), where PaO2 is ratio of partial oxygen pressure and FiO2 is fraction of inspired oxygen, as a criteria for the definition of a human with severe acute lung injury (SALI). 
The specification at ¶ 0068, discloses the recited limitation of: i) PCWP<18 mmHg; and ii) PaO2/FiO2<300 mmHg, as a criteria for the definition of a human with acute lung injury (ALI). 
A review of the instant specification and claims as originally filed, fails to provide adequate written description of a human with SALI. 
The term “SALI”, is only mentioned once in the specification (see ¶ 0069), in the form of a one sentence statement as, “Severe ALI can lead to acute respiratory syndrome (ARDS)”. However, a review of the specification fails to reveal any criteria for a meaningful criteria for the definition of a human with SALI. 
Therefore, the recitation of limitation of a human having: i) PCWP<18 mmHg; and ii) PaO2/FiO2<300 mmHg, as a criteria for the definition of a human with SALI, is considered new matter. Applicants are required to provide sufficient written support for the limitations recited in the newly amended claim 1 in the specification or claims as filed or remove these limitations from the claims in response to this Office action.
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for all claim limitations must arise from either an explicit or an implicit suggestion by the disclosure to show that such a concept as now claimed was actually in possession of the Applicant at the time of the invention.  In the instant case, upon review of the instant specification and claims as originally filed, there seems to be no disclosure of the recited limitation of a human having: i) PCWP<18 mmHg; and ii) PaO2/FiO2<300 mmHg, as a criteria for the definition of a human with SALI. 
MPEP §2163 states, “The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.”  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  The test of sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.”  Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983))…Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).”
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04(a) to § 608.04(c).
Accordingly, the claim is considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(pre-AIA ), first paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng (American Journal of Respiratory and Critical Care Medicine, 2004, 169), 1245-1251, cited in the previous Office action) as evidenced by Ragaller (J. Emergencies, Trauma, and Shock, 2010, 3(1), 43-51, cited in the previous Office action) and in view of Koyrakh (American J. Transplantation, 2005, 5, 529-536, cited in the previous Office action).
Applicants’ invention is based on the administration of the claim compounds to mice model of ALI. Please see instant specification at ¶s 0028-0058, 0092-00170 and Figures 1-31.
Applicants disclose reduction in ALI indices, namely, vascular leakage or vascular permeability, and bronchoalveolar lavage (BAL) protein levels, as a measure of therapeutic efficacy. Please see instant specification at ¶s 0015, 0028-0029, 00143-0144 and Example 1.     
Based upon the Applicants’ work on the administration of the claim compounds to mice model of ALI (see instant specification at, for example, ¶s 00124 and 00163), Applicants are now claiming to have invented a treatment for ALI in humans (see claim interpretation in the rejection above under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph). However, none of the Applicants’ work involves administering any of the claimed compounds to humans. 
Claim Interpretation
Often times in claims directed to medical treatment methods, there are two primary limitation components to the claim, namely: 1) the patient population being treated; and 2) the active agent that is administered to the patient, as is the case here. 
Claim 1 is directed towards a human patient who has acute lung injury (ALI)1. The active step of the administration to the patient involves the following three categories of limitations, which are: 1) the chemical nature of the drug, namely, FTY720 enantiomer or analog thereof or SEW 2871; 2) the mode of administration of the drug, namely, intravenous administration; and 3) the amount of the drug, namely, an effective amount ……. to increase PaO2/FiO2. 
The specification states that certain amounts that are effective include, but are not limited to: i) the dosage of from about 0.01 mg/kg to about 7.0 mg/kg see ¶ 0084); or ii) dosage unit of from about 0.7 mg/dosage to about 500 mg/dosage for an average patient weighing 70 kg (see ¶ 0085). However, there is no description that links an amount to the result of increasing PaO2/FiO2. For the purpose of examination, the “an effective amount ……. to increase PaO2/FiO2” recited in claim 1, will be construed to be “from about 0.01 mg/kg to about 7.0 mg/kg”.
Regarding claim 1, Peng discloses a method of intravenously administering sphingosine-1-phosphate (S1P, 1 µM) to the same C57BL/6 mice model of ALI employed by the Applicants, in order to treat the ALI in the mice. Peng also discloses a method of intraperitoneally administering 0.1 mg/kg of FTY20 to the same C57BL/6 mice model of ALI employed by the Applicants, in order to treat the ALI in the mice. Please see title of the article, abstract, pages 1245-1246, under the title “Methods”, Figures 1-6 and Table 1.
The limitation of PCWP<18 mmHg and PaO2/FIO2<300 mmHg, are accepted medical diagnostic criteria for a human having ALI, as evidenced by Ragaller 2 .
The 0.1 mg/kg of FTY20 disclosed by Peng, is within the range of “an effective amount ……. to increase PaO2/FiO2”, of from about 0.01 mg/kg to about 7.0 mg/kg (see claim interpretation above). A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
It is noted that while the instant claims require intravenous administration in order to achieve the intended result, the compounds in the working examples were intraperitoneally administered. Please see instant specification at, for example, ¶s 0039, 0056, 0058, 0124, 0143 0159 and 0164.
Peng at page 1250, also discloses that FTY20 has been demonstrated to undergo phosphorylation to generate FTY720-P. Please note that S1P (see Figure 1A below), FTY720 (see Figure 1B below) and FTY720-P (see Figure 1C below), are among the compounds recited in claim 1 (see Table on page 3 of claim 1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: A (S1P); B (FTY20); and C (FTY720-P).
Similar to the Applicants (see discussions above), Peng discloses significant decrease in ALI indices such as BAL protein concentration and enhancement of vascular barrier, as a measure of therapeutic efficacy. Please see abstract, pages 1245-1246, under the title “Methods”, page 1250, ¶s 1-3 on left column, figures 1-6 and Table 1.
The key difference between Peng and the invention of claim 1, is minor, and only includes one key element, namely, a human ALI patient receiving, for example, S1P or FTY720.
However, Peng discloses lung vascular barrier dysfunction as a characteristic feature of both animal and human models of ALI (see page 1245, 2nd ¶ on left column). 
Accordingly, at the time the instant invention was made, one of the ordinary skill in the art would have understood that Peng envisions using, for example, S1P or FTY720 for treating a human patient having ALI. 
Koyrakh is cited for disclosing that the administration of FTY720 via oral, intravenous or intraperitoneal routes to mice, rats, monkeys and humans, is known in the art. Please see page 533, last ¶ on right column. Koyrakh also discloses that FTY702 is well tolerated in human subjects (page 529, 2nd ¶ on right column). 
Accordingly, at the time the instant invention was made, administration of FTY720 via intravenous route, would have been an obvious mode of administration, especially in view of Peng’s disclosure of the intravenous administration of S1P (see discussions above), and the disclosure by Koyrakh that: i) FTY720 can be administered via oral, intravenous or intraperitoneal routes to mice, rats, monkeys and humans; and ii) FTY720 is well tolerated in human subjects. Please see discussions above. 
At the time the instant invention was made, an artisan of the ordinary skill would have found it obvious to modify Peng as evidenced by Ragaller with Koyrakh in order to intravenously administer, for example, S1P or FTY720 of instant claim 1, to a human patient having ALI. The skilled artisan would have had a reasonable expectation that the intravenous administration of, for example, S1P or FTY720 of instant claim 1, to the human patient, would treat the ALI in the human patient.
Since Peng as evidenced by Ragaller in view of Koyrakh combined to disclose intravenous administration of, for example, 0.1 mg/kg of FTY20, which is within the range of “an effective amount ……. to increase PaO2/FiO2”, of from about 0.01 mg/kg to about 7.0 mg/kg (see claim interpretation above), to a human patient having ALI (see discussions above), the method of Peng as evidenced by Ragaller in view of Koyrakh must necessarily result in increasing PaO2/FiO2 in the human patient. The execution of the same method step(s) must necessarily produce the same result because the increase in PaO2/FiO2, is a natural process that flows from the human ALI patient and the FTY720 in “an effective amount ……. to increase PaO2/FiO2”, of from about 0.01 mg/kg to about 7.0 mg/kg, administered.
 Please see MPEP, 2111.04, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
MPEP §2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 1, the intended use of an effective amount of an FTY20 enantiomer or analog thereof, or SEW 2871, to increase PaO2/FiO2, is an inherent property of the effective amount of an FTY20 enantiomer or analog thereof, such as the same S1P or FTY720 of instant claim 1.
Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. 
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was made. 

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (Pancreas, 2008, 36(3), e10-e15, cited in the previous Office action) as evidenced by Ragaller (J. Emergencies, Trauma, and Shock, 2010, 3(1), 43-51, cited in the previous Office action) and in view of Koyrakh (American J. Transplantation, 2005, 5, 529-536, cited in the previous Office action).
Regarding claim 1, Liu discloses a method of administering by peritoneal injection to rat models of ALI, S1P (0.1 mg/kg) and FTY720 (1 mg/kg), in order to treat ALI in the rat models of ALI (see title of the article, abstract, page e10, left column, e11-e12, under the title “Material and Methods”, Figures 1-3 and Tables 1-5). Liu also discloses a significant decrease in multiple ALI indices, such as bronchoalveolar lavage (BAL) protein concentration, as a measure of therapeutic efficacy. Please see page e10, left column, Figures 1-3 and Tables 1-5.
The limitation of PCWP<18 mmHg and PaO2/FIO2<300 mmHg, are accepted medical diagnostic criteria for a human having ALI, as evidenced by Ragaller3.
The 0.1 mg/kg of S1P and 1 mg/kg of FTY20 disclosed by Liu, are within the range of “an effective amount ……. to increase PaO2/FiO2”, of from about 0.01 mg/kg to about 7.0 mg/kg (see claim interpretation above). A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
It is noted that while the instant claims require intravenous administration in order to achieve the intended result, the compounds in the working examples were administered by peritoneal injection. Please see instant specification at, for example, ¶s 0039, 0056, 0058, 0124, 0143 0159 and 0164.
The key difference between Liu and the invention of claim 1, is minor, and only includes one key element, namely, a human ALI patient receiving, for example, S1P or FTY720.
However, Liu discloses lung vascular barrier dysfunction as a characteristic feature of both animal and human models of ALI (see page e10, 1st ¶ on right column). 
Accordingly, at the time the instant invention was made, an artisan of the ordinary skill would have understood that Liu envisions using, for example, S1P or FTY720 for treating a human patient having ALI. 
Koyrakh is cited for disclosing that the administration of FTY720 via oral, intravenous or intraperitoneal routes to mice, rats, monkeys and humans, is known in the art. Please see page 533, last ¶ on right column. Koyrakh also discloses that FTY702 is well tolerated in human subjects (page 529, 2nd ¶ on right column).
 Accordingly, at the time the instant invention was made, administration of FTY720 via intravenous route, would have been an obvious mode of administration, especially in view of Liu’s disclosure that the intravenous administration of S1P is known in the art (see discussions above), and the disclosure by Koyrakh that: i) FTY720 can be administered via oral, intravenous or intraperitoneal routes to mice, rats, monkeys and humans; and ii) FTY720 is well tolerated in human subjects. Please see discussions above. 
At the time the instant invention was made, an artisan of the ordinary skill would have found it obvious to modify Liu as evidenced by Ragaller with Koyrakh in order to intravenously administer, for example, S1P or FTY720 of instant claim 1, to a human patient suffering ALI. The skilled artisan would have had a reasonable expectation that the intravenous administration of, for example, S1P or FTY720 of instant claim 1, to the human patient, would treat the ALI in the human patient.
Since Liu as evidenced by Ragaller in view of Koyrakh combined to disclose intravenous administration of, for example, 0.1 mg/kg of S1P and 1 mg/kg of FTY20, which is within the range of “an effective amount ……. to increase PaO2/FiO2”, of from about 0.01 mg/kg to about 7.0 mg/kg (see claim interpretation above), to a human patient having ALI (see discussions above), the method of Liu as evidenced by Ragaller in view of Koyrakh must necessarily result in increasing PaO2/FiO2 in the human ALI patient. The execution of the same method step(s) must necessarily produce the same result because the increase in PaO2/FiO2, is a natural process that flows from the human ALI subject and the S1P or FTY720 in “an effective amount ……. to increase PaO2/FiO2”, of from about 0.01 mg/kg to about 7.0 mg/kg, administered.
 Please see MPEP, 2111.04, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
MPEP §2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 1, the intended use of an effective amount of an FTY20 enantiomer or analog thereof, or SEW 2871, to increase PaO2/FiO2, is an inherent property of the effective amount of an FTY20 enantiomer or analog thereof, such as the same S1P or FTY720 of instant claim 1.
Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. 
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was made. 

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng (American Journal of Respiratory and Critical Care Medicine, 2004, 169), 1245-1251, cited in the previous Office action) as evidenced by Ragaller (J. Emergencies, Trauma, and Shock, 2010, 3(1), 43-51, cited in the previous Office action) in view of Koyrakh (American J. Transplantation, 2005, 5, 529-536, cited in the previous Office action), as applied to claim 1 above, and further in view of Philippe (Seminars in Respiratory and Critical Care Medicine,  2005, 26(5), 458-481, Abstract, cited in the previous Office action).
The limitations of claim 1 as well as the corresponding teachings of Peng as evidenced by Ragaller in view of Koyrakh are described above, and hereby incorporated into the instant rejection. 
The inventions of claims 2-3 are similar to claim 1, however, claims 2-3 differ slightly in that the claims require that the ALI is induced by radiation.
Peng as evidenced by Ragaller in view of Koyrakh differ from the invention of claims 2-3 only insofar as the cited references do not combine to explicitly disclose, wherein the ALI is induced by radiation.
Regarding drug induced ALI and radiation induced ALI, Philippe recites: “In drug-induced interstitial lung disease BAL may support a certain clinical/pathological pattern of lung involvement and is helpful for exclusion of other diseases, such as malignancies with pulmonary metastasis, heart disease with pulmonary congestion, or infections. The same is true for radiation-induced lung injury” (see abstract).
At the time the instant invention was made, an artisan of the ordinary skill would have found it obvious to modify Peng as evidenced by Ragaller in view of Koyrakh with Philippe, in order to arrive the invention of claims 2-3. The skilled artisan would have found it obvious to intravenously administer an enantiomer of FTY720 or analog thereof, such as the same S1P or FTY720 of instant claim 1, to a human patient suffering from radiation induced ALI, with a reasonable expectation of treating the ALI in the human. This is because: i) S1P or FTY720 is known for its utility in ALI therapy (see discussions above); and ii) radiation induced ALI induced is also characterized by an increase in an ALI indices such as, such BAL protein concentration (see discussions above). 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	Regarding claim 2, Philippe discloses radiation induced ALI (see discussions above).
	Regarding claim 3: i) Peng as evidenced by Ragaller and Koyrakh combined to disclose the utility of an enantiomer of FTY720 or analog thereof, such as the same S1P or FTY720 of instant claim 1, in the enhancement of vascular barrier (see discussions above); and ii) Philippe discloses that radiation induced ALI, exhibits characteristic features that are similar to characteristic features exhibited by a drug induced ALI of Peng (see discussions above). 
	Therefore, a person of the ordinary skill in the art would have found it obvious to intravenously administer an enantiomer of FTY720 or analog thereof, such as the same S1P or FTY720 of instant claim 1, to a human patient who is on a mechanical ventilation and suffering from radiation induced ALI, before, after or concurrently with radiation, with a reasonable expectation that the vascular barrier enhancement would prevent, treat or protect the human from the radiation induced ALI.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was made. 

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (Pancreas, 2008, 36(3), e10-e15, cited in the previous Office action) as evidenced by Ragaller (J. Emergencies, Trauma, and Shock, 2010, 3(1), 43-51) in view of Koyrakh (American J. Transplantation, 2005, 5, 529-536, cited in the previous Office action), as applied to claim 1 above, and further in view of Philippe (Seminars in Respiratory and Critical Care Medicine,  2005, 26(5), 458-481, Abstract, cited in the previous Office action).
The limitations of claim 1 as well as the corresponding teachings of Liu as evidenced by Ragaller in view of Koyrakh are described above, and hereby incorporated into the instant rejection. 
The inventions of claims 2-3 are similar to claim 1, however, claims 2-3 differ slightly in that the claims require that the ALI is induced by radiation.
Liu as evidenced by Ragaller in view of Koyrakh differ from the invention of claims 2-3 only insofar as the cited references do not combine to explicitly disclose, wherein the ALI is induced by radiation.
Regarding drug induced ALI and radiation induced ALI, Philippe recites: “In drug-induced interstitial lung disease BAL may support a certain clinical/pathological pattern of lung involvement and is helpful for exclusion of other diseases, such as malignancies with pulmonary metastasis, heart disease with pulmonary congestion, or infections. The same is true for radiation-induced lung injury” (see abstract).
At the time the instant invention was made, an artisan of the ordinary skill would have found it obvious to modify Liu as evidenced by Ragaller in view of Koyrakh with Philippe, in order to arrive the invention of claims 2-3. The skilled artisan would have found it obvious to intravenously administer an enantiomer of FTY720 or analog thereof, such as the same S1P or FTY720 of instant claim 1, to a human patient suffering from radiation induced ALI, with a reasonable expectation of treating the ALI in the human. This is because: i) S1P or FTY720 is known for its utility in ALI therapy (see discussions above); and ii) radiation induced ALI induced is also characterized by an increase in an ALI indices such as, such BAL protein concentration (see discussions above). 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	Regarding claim 2, Philippe discloses radiation induced ALI (see discussions above).
	Regarding claim 3: i) Liu as evidenced by Ragaller and Koyrakh combined to disclose the utility of an enantiomer of FTY720 or analog thereof, such as the same S1P or FTY720 of instant claim 1, in the enhancement of vascular barrier (see discussions above); and ii) Philippe discloses that radiation induced ALI, exhibits characteristic features that are similar to characteristic features exhibited by a drug induced ALI of Liu (see discussions above). 
	Therefore, a person of the ordinary skill in the art would have found it obvious to intravenously administer an enantiomer of FTY720 or analog thereof, such as the same S1P or FTY720 of instant claim 1, to a human patient suffering from radiation induced ALI, before, after or concurrently with radiation, with a reasonable expectation that the vascular barrier enhancement would prevent, treat or protect the human from the radiation induced ALI.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was made. 

Claims 1, 7-8 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng (American Journal of Respiratory and Critical Care Medicine, 2004, 169, 1245-1251, cited in the previous Office action) as evidenced by Ragaller (J. Emergencies, Trauma, and Shock, 2010, 3(1), 43-51, cited in the previous Office action) in view of Koyrakh (American J. Transplantation, 2005, 5, 529-536, cited in the previous Office action), as applied to claim 1 above,  and further in view of Albert (Journal of Medicinal Chemistry, 2005, 48, 5373-5377, cited in the previous Office action).
The limitations of claim 1 as well as the corresponding teachings of Peng as evidenced by Ragaller in view of Koyrakh are described above, and hereby incorporated into the instant rejection. 
The inventions of claims 7-8 and 19-21 are similar to claim 1, however, claims 7-8 and 19-21 differ slightly in that the claims require, wherein: i) the FTY720 enantiomer or analog is an enantiomer of FTY720 (claims 7 and 20-21); and ii) the enantiomer of FTY720 or analog thereof, or SEW 2871, is administered at a dosage range discloses therein (claims 8 and 19).
Peng as evidenced by Ragaller in view of Koyrakh differ from the invention of claims 7-8 and 19-21 only insofar as the cited references do not combine to explicitly disclose the limitation of claims 7-8 and 19-21.
However, at the time the instant invention was made, an enantiomer of FTY720 or analog thereof, was well known in the art. For example, Albert discloses an enantiomer of FTY720-P (an analog of FTY720), i.e., Albert’s compound (S)-5 (see page 5374, Schemes 3-4). Similar to Peng, Albert discloses phosphorylation of FTY720 (Albert’s compound 1). Albert discloses, wherein in vivo phosphorylation of administered FTY720 (Albert’s compound 1) in rats and human, resulted exclusively in the biologically (S)-configured enantiomer. Please see title of the article, abstracts, page 5375, last ¶ on left column and page 5376, first 2 ¶s on the right column and figure 2 below for illustration. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 2: A (FTY20); B (FTY720-P); and C ((S)-5).
Albert further discloses, wherein compound (S)-5 exhibits superior biological activity over FTY720, FTY720-P ((rac)-5) and (R)-5. Please see page 5374, table 1.able 1. 
At the time of the instant invention, a person of the ordinary skill in the art would have found it obvious to modify Peng as evidenced by Ragaller in view of Koyrakh with Albert in order to arrive at a method of intravenously administering an enantiomer of FTY720 or analog thereof, such as (S)-5, to a human ALI patient, with a reasonable expectation of treating ALI in the human. The person of the ordinary skill would have been motivated to select the S enantiomer (S)-5 for the advantage of the superior biological activity of (S)-5 over FTY720, FTY720-P ((rac)-5) and (R)-5 (see discussions above). 
The FTY720 enantiomer (S)-5 of Albert is an obvious structural homolog of the Applicants’ elected compound (see Remarks filed on 12/16/2017), recited in instant claims 1 and 21, i.e., FTY720 enantiomer  (S)-FTY720, with the only difference being that the (S)-5 of Albert having -CH2- alkyl chain, whereas, Applicants’ (S)-FTY720 has -CH2-CH2- alkyl chains (see figure 3 below  for side by side comparison). 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

     Figure 3: A ((S)-5); and B ((S)-FTY720).
Such a small difference in structure is considered to be a homolog of the other compound and is considered obvious: 
“Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In reMay, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).”  MPEP 2144.09, section II

In the instant case, the lengthening of an alkyl chain would not be expected to result in different properties and there is a reasonable expectation that the Applicants’ FTY720 enantiomer (S)-FTY720 would have similar properties to that of the FTY720 enantiomer (S)-5 of Albert. Applicants can overcome an obviousness rejection based on structural similarity by presenting unexpected results (See MPEP 2144.09, section III, part V).  In the instant case the Applicants have not provided any evidence that would indicate that the Applicants’ FTY720 enantiomer (S)-FTY720 would not have similar properties to that of the FTY720 enantiomer (S)-5 of Albert. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 7 and 20, Albert discloses (S)-5 (see discussions above).
Regarding claims 8 and 19, Albert discloses administering 4.5 mg FTY720 to human and 7.5 mg/kg FTY720 to rats (see page 5376, first 2 ¶s on the right column). 4.5 mg FTY720 (mw = 307.48), would have resulted exclusively to 5.4 mg (S)-5 (mw = 371.46) in the human.
	MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was made. 

Claims 1, 7-8 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (Pancreas, 2008, 36(3), e10-e15, cited in the previous Office action) as evidenced by Ragaller (J. Emergencies, Trauma, and Shock, 2010, 3(1), 43-51, cited in the previous Office action) in view of Koyrakh (American J. Transplantation, 2005, 5, 529-536, cited in the previous Office action), as applied to claim 1 above,  and further in view of Albert (Journal of Medicinal Chemistry, 2005, 48, 5373-5377, cited in the previous Office action).
The limitations of claim 1 as well as the corresponding teachings of Liu as evidenced by Ragaller in view of Koyrakh are described above, and hereby incorporated into the instant rejection. 
The inventions of claims 7-8 and 19-21 are similar to claim 1, however, claims 7-8 and 19-21 differ slightly in that the claims require, wherein: i) the FTY720 enantiomer or analog is an enantiomer of FTY720 (claims 7 and 20-21); and ii) the enantiomer of FTY720 or analog thereof, or SEW 2871, is administered at a dosage range discloses therein (claims 8 and 19).
Liu as evidenced by Ragaller in view of Koyrakh differ from the invention of claims 7-8 and 19-21 only insofar as the cited references do not combine to explicitly disclose the limitation of claims 7-8 and 19-21.
However, at the time the instant invention was made, an enantiomer of FTY720 or analog thereof, was well known in the art. For example, Albert discloses an enantiomer of FTY720-P (an analog of FTY720), i.e., Albert’s compound (S)-5 (see page 5374, Schemes 3-4). Albert discloses phosphorylation of FTY720 (Albert’s compound 1). Albert discloses, wherein in vivo phosphorylation of administered FTY720 (Albert’s compound 1) in rats and human, resulted exclusively in the biologically (S)-configured enantiomer. Please see title of the article, abstracts, page 5375, last ¶ on left column and page 5376, first 2 ¶s on the right column and figure 2 below for illustration. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 2: A (FTY20); B (FTY720-P); and C ((S)-5).
Albert further discloses, wherein compound (S)-5 exhibits superior biological activity over FTY720, FTY720-P ((rac)-5) and (R)-5. Please see page 5374, table 1.able 1. 
At the time of the instant invention, a person of the ordinary skill in the art would have found it obvious to modify Liu as evidenced by Ragaller in view of Koyrakh with Albert in order to arrive at a method of intravenously administering an enantiomer of FTY720 or analog thereof, such as (S)-5, to a human ALI patient, with a reasonable expectation of treating ALI in the human. The person of the ordinary skill would have been motivated to select the S enantiomer (S)-5 for the advantage of the superior biological activity of (S)-5 over FTY720, FTY720-P ((rac)-5) and (R)-5 (see discussions above). 
The FTY720 enantiomer (S)-5 of Albert is an obvious structural homolog of the Applicants’ elected compound (see Remarks filed on 12/16/2017), recited in instant claims 1 and 21, i.e., FTY720 enantiomer  (S)-FTY720, with the only difference being that the (S)-5 of Albert having -CH2- alkyl chain, whereas, Applicants’ (S)-FTY720 has -CH2-CH2- alkyl chains (see figure 3 below  for side by side comparison). 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

     Figure 3: A ((S)-5); and B ((S)-FTY720).
Such a small difference in structure is considered to be a homolog of the other compound and is considered obvious: 
“Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In reMay, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).”  MPEP 2144.09, section II

In the instant case, the lengthening of an alkyl chain would not be expected to result in different properties and there is a reasonable expectation that the Applicants’ FTY720 enantiomer (S)-FTY720 would have similar properties to that of the FTY720 enantiomer (S)-5 of Albert. Applicants can overcome an obviousness rejection based on structural similarity by presenting unexpected results (See MPEP 2144.09, section III, part V).  In the instant case the Applicants have not provided any evidence that would indicate that the Applicants’ FTY720 enantiomer (S)-FTY720 would not have similar properties to that of the FTY720 enantiomer (S)-5 of Albert. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 7 and 20, Albert discloses (S)-5 (see discussions above).
Regarding claims 8 and 19, Albert discloses administering 4.5 mg FTY720 to human and 7.5 mg/kg FTY720 to rats (see page 5376, first 2 ¶s on the right column). 4.5 mg FTY720 (mw = 307.48), would have resulted exclusively to 5.4 mg (S)-5 (mw = 371.46) in the human.
	MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was made. 
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        






    
        
            
        
            
        
            
    

    
        1 A human having: i) pulmonary capillary wedge pressure (PCWP) <18 mmHg (2.4 kPa); and ii) PaO2/FiO2 <300 mmHg (40 kPa), where PaO2 is ratio of partial oxygen pressure and FiO2 is fraction of inspired oxygen.
        2Ragaller at page 2, states that ALI is deemed to exist when measured: a) pulmonary wedge pressure is 18 mmHg or less; and b) PaO2/FiO2 must be 300 mmHg or less.
        
        
        3 Ragaller at page 2, states that ALI is deemed to exist when measured: a) pulmonary wedge pressure is 18 mmHg or less; and b) PaO2/FiO2 must be 300 mmHg or less.